 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JOELL MAYORAL,                                     CASE NO. C19-393 MJP

11                                  Plaintiff,                 ORDER DENYING STIPULATED
                                                               MOTION FOR CONTINUANCE OF
12                  v.                                         TRIAL DATE AND CASE
                                                               SCHEDULING DEADLINES
13          SAFELITE FULFILLMENT INC,

14                                  Defendant.

15

16          This matter comes before the Court on the parties’ Stipulated Motion for Continuance of

17   Trial Date and Case Scheduling Deadlines. (Dkt. No. 24.) Having reviewed the motion and the

18   remaining record, the Court DENIES the motion.

19          The case schedule that the parties now seek to change was set by the Court after

20   reviewing the parties’ joint status report and discovery plan submitted on May 6, 2019. (Dkt. No.

21   12.) The Court’s order setting trial date and related dates explicitly states “[t]he Court will alter

22   these dates only upon good cause shown: failure to complete discovery within the time allowed

23   is not recognized as good cause.” (Dkt. No. 13 at 2.)

24

     ORDER DENYING STIPULATED MOTION FOR CONTINUANCE OF TRIAL DATE AND CASE
     SCHEDULING DEADLINES - 1
 1            The parties now seek to alter the Court’s schedule “so the parties have sufficient ability to

 2   pursue settlement and subsequently complete discovery should the parties’ efforts fail.” (Dkt.

 3   No. 24 at 2.) This does not constitute good cause within the meaning of the Court’s scheduling

 4   order.

 5            The parties are free to engage in mediation and to settle at any time, but the Court cannot

 6   make its trial schedule dependent on an anticipated timeline for mediation. The parties are free

 7   to submit a revised motion with a more detailed explanation of the reasons why the Court should

 8   extend the current deadlines. However, on the record currently before the Court, there is

 9   insufficient reason to justify a delay.

10

11            The clerk is ordered to provide copies of this order to all counsel.

12            Dated January 24, 2020.



                                                            A
13

14
                                                            Marsha J. Pechman
15                                                          United States District Judge

16

17

18

19

20

21

22

23

24

     ORDER DENYING STIPULATED MOTION FOR CONTINUANCE OF TRIAL DATE AND CASE
     SCHEDULING DEADLINES - 2
